Title: To James Madison from Fulwar Skipwith, 13 February 1808
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris 13 Feby. 1808

Owing to the great uncertainty in the conveyances at this time to the United States I send herewith triplicite copies of my two letters to you of the 23d. Ulto. & the 1st. Inst., together with copies of the two letters, mentioned in that of the 1st. Inst., from the Minister of the Marine to the Prefect of L’Orient concerning the affair of the Caliope.  This case as well as the Cases of seven other Vessels belonging to the United States, which have been either siesed in port, or captured at sea, under the late decrees of his Majesty the Emperor, are already before the Council of Prizes & preparing in the accustomed mode for trial; but the Attorney, in behalf of the Government, I am happy to add, assures my lawyer that he is about to demand that the Council of Prizes should refer the whole of the Cases coming within the purview of the late decrees to the Grand Juge, minister of Justice; so that hopes are entertained of all Vessels & Cargos so siesed being released.  This, however, in my opinion, as suggested in one of my former letters, will depend on the measures of Congress in relation to G. Britain.
I subjoin copies of two letters which have passed between Genl. Armstrong & myself on the subject of my entering a defence in behalf of such Captains, captured under the late decrees as may not be in a situation to act themselves, or through their special Agents.  I add, also, a copy of the letter which in consequence of the General’s letter to me I have thought it my duty to write to my Colleagues & others who have already addressed to me cases of the above description.  I remain with great consideration & respect Sir, Your Mo Ob. Servt.

Fulwar Skipwith

